Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 19, 2014                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  149370                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  BRUCE WHITMAN,                                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                 SC: 149370
                                                                    COA: 294703
                                                                    Genesee CC: 08-087993-CL
  CITY OF BURTON and CHARLES SMILEY,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 24, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of Wurtz v
  Beecher Metropolitan District, 495 Mich. 242 (2014). We also take this opportunity, as
  suggested by the Court of Appeals dissent, Whitman v City of Burton, 305 Mich. App. 16,
  45 n 2 (2014), to clarify that reports given because the employee is requested to
  participate in an investigation by a public body are still considered protected activity.
  See MCL 15.362; Chandler v Dowell Schlumberger Inc, 456 Mich. 395, 399 (1998). Any
  contrary suggestion in our earlier opinion in this case, Whitman v City of Burton, 493
Mich. 303, 313 (2013), is VACATED.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 19, 2014
           s1112
                                                                               Clerk